Per Curiam.

As he did throughout his criminal trial in *283Kansas, respondent steadfastly denies any knowledge of the scheme to obtain the money order by fraudulent means. However, both fraud and conspiracy to defraud, as well as the element of knowledge, were established at the Kansas trial. Respondent may not use this disciplinary proceeding as an opportunity to collaterally attack his criminal conviction. Rather, application of Gov. R. V (8)(b) is appropriate. It states:
“A certified copy of a judgment entry of conviction of an offense shall be conclusive evidence of the commission of that offense in any disciplinary proceedings instituted against an attorney based upon the conviction.” (Emphasis added.)
In the present case, relator offered in evidence the judgment entry of respondent’s conviction. Inasmuch as proof of conviction is “conclusive evidence of the commission of that offense” pursuant to Gov. R. V (8)(b), proof of misconduct on the part of respondent and his violation of DR1-102(A)(3) and (4) is therefore established. Accordingly, it is the order of this court that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.